Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 1 of 18
    'nt.t??.
   il
   x       -vzr.i
                '.
                 7.
                  -
                  .)/.
                     -.
                      --,ljl2r
                             .
                              ?/?'
                                 t?t?/
                                     ''
                                      lt
                                       -.7.
                                          2?r//-
                                               /
                                               1.
                                                '
                                                /'
                                                 .
                                                 ?J .'
                                                     k
                                                     rt?.t'-z&s-:
                                                         '
                                                        m'          .1-T-t
                                                                         T-
                                                                          5f
                                                                           -?p (
                                                                               9ct
                                                                                 ..
                                                                                  v6.
                                                                                    '
                                                                                    ,1
                                                                                     ..
                                                                                      ?.'1t1/tu
                                                                                              ?z7'
                                                                                                 ,z//..lîef.
                                                                                                          ,ç ..
                                                                                                         ..
                                                                                                             4-L/?:us-k'rt.
                                                                                                                          ). ,
                                                                                                                             .
                                                                                                                             1T ..-'


   John Burke and JoannaBurke                                                                  FILED BY C*%ç                D .C.
   46 Kingwood GreensDr
   K ingwood,Texas77339                                                                                 JUN 1i2210 1
                                                                                                                   l
                                                                                                                   .
                                                                                                       ANGELA E.NOBLE
   Te1:281 812 9591                                                                                   CLERK U S D1s'
                                                                                                                   L C1:
                                                                                                      s.o.oF/t&.-w.p.B,


                               IN Tlœ U NITED STA TES DISTRICT COURT
                                  SO U TH EM D ISTR ICT O F FLO RD A ,
                                     W EST PA LM B EA CH D IV ISION

                                           C ivilA ction N o.9:17-CV -80495


   CON SU M ER FINAN CIAL                                             APPLICANTS (INTERVENORS)
   PROTECTION BU REAU ,                                               M O TION FO R M CO N SD EM TION
                                                                      M D APPEA L ORDER DEN YW G
                                     Plaintiffs,
             VS.                                                      IN TERV EN TIO N

   OCW EN FW ANCIAT.
   CO RPOM TIO N ,
   aFloridacom oration,

   OPW EN M ORTGAGE
   SERW C W G ,IN C .,
   aU .S.Virgin lslandscorporation,

   and
   OCW EN LOAN SERW CW G ,
   LLC ,
   aD elaware lim ited liability
   Com panyj

                                  D efendants.


       APPLICANTS O TERW NORS)M OTION FOR RECONSD EM TION
                       AN D APPEAL ORD ER DEN YING INTERVENTIO N
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 2 of 18
   Jr?tel-ven.
   .         or :,4/
                   -p/p/.
                        l'cai
                            '?/.
                               'B.?-
                                   .
                                   /)w?'
                                       f-
                                        v,L
                                          Texas .
                                                't'
                                                  7,
                                                   '
                                                   .
                                                   fTF-'
                                                       .
                                                       t
                                                       '
                                                       v-p 0
                                                           4cJ.
                                                              pt
                                                              's.
                                                                ,?.
                                                                  7:.
                                                                    /p/c7'
                                                                         ?7ï7/.llej'-
                                                                                    .h''.R.
                                                                                          E'?.
                                                                                             ?.
                                                                                              -
                                                                                              z'-'
                                                                                                 c9Fz'.TA>x'


             TO TllE HONOM BLE JU DGE OF SA D COURT:

             JoannaBtlrke and Jolm Burke,SeniorCitizens(ltApplicants'')herein submit
   their M otion for Reconsideration and note the Court sllm m arized the denial of

   Intervention forthefollowing specisc reasons;

             (i) lntervention ofm ght:(a)Applicantsfailed to establish theirinterests,
                   if any,would be impaired,and (b) thatin any eventCFPB would
                   representtheApplicantsinterests,and (c)theApplicantstçcould have
                   orcould''raiseany concernnin theirrecentTexasforeclosurelitigation.

             (ii) Permissive lntenrention:(a) Intervenors fail to identify a common
                   question offactor1aw in supportofintervention and;(b)inanyevent,
                   even taking into consideration an ttoverlap''between CFPB'Scase and

                   thatofJm ervenors,an Ztervention atthis time would prejudice the
                   partiesatld lm duly delay theproceedl gs.

             The Applicants contend thatitwaserrorforthis Courtto deny theirpetition

   to intervene forthe following reasons:



             lntervention ofR ight

             (a)ContrarytothisCourtsassessment,theApplicantsbaveclearlyestablished
       theirinterests and thattheirrights w ould be im paired.
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 3 of 18

   x1/,/t
        zLz
          .t
           '
           --)J,.
                '/7/
               t;. .
                   -
                   .
                   ))-.
                      -x,
                        J.zrpa.gl/i.f-
                                     '.
                                      ,('
                                        jg
                                         ty/..jo-
                                                )?
                                                 -.j
                                                   --/j
                                                   t  -
                                                      .
                                                      ./
                                                       .
                                                       :
                                                       7,

                          (i)ltwashighlighted duling the Applicants flings thatthe flrstand
              underlying caseby D eutscheBnnk againsttheBurkes'-a com pany wllich has

              recently reneged on a Courtm andated setdem entof$7.2 billion U S D ollars,

               $4.1billion ofwhich w astsetaside'forhom eownersl-wasnotaparty in this

               Case.


                          (ii)TheApplicantsalsoresponded,confirmingtheBurkevOcwenLoan
              Servicing LLC (Case No.4:18-c* 04544) civilaction is a new case being
               litigated itlthe SDTX Courtand now on appealto the CourtofAppeals for

               the Fifth Circuit(USCA No.19-20267).Thisdoes include aparty to these
               proceedings.

                           Thereason forallowing intervention ofrightin thiscase (includedj;to
               enslzre if O cw en's m otion to dism iss on the Constitutionality question w as

               gratlted (wbich ispending beforethisCourtl,itcouldallow theApplicD tsto
               becom e the lead Plaintiffs'i.
                                            n the case,= d;

                           TheApplicantsw ish to obtain factsand accessdocum entswhich would

               help theircurrentand ongoing A ppellate case in Texas and potentially subm it



   1Seeho s.
           '//-                .l
                                'ustice.cov/opipr/deutsche-bav -al ees-pav-7z-billion-e sleaing-lvestors-
   its-sale-residential-modgage-backed and
   https://www.db.coln/new sroom news/zol6/m ediei deutsche-bAnk-alees-on-sellem ent-z -
   prl ciple-V th-i e-doq'-regrdl
                                'ng-rmbs-en-l1790.h% andreneging on thedeal;
   ho s://-            .am eùc= bankel'.coe news/deutsche-bnnk-l e-dol
                                                                     '-u d-how-4y h-id-to-i stessed-
   hom eowners-evaporated

                                                            3
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 4 of 18




         motionlsjpriorto trial,seeking answersto questions which have notbeen
         adequately addressed by CFPB,based on the çlim ited'view oftherecord and

         slings on EcF/pacer,and;

               Ifthe caseproceedsto trialand/orsetdem ent,to ensure theApplicants

         and hom eowners obtain fnancialreliefwltich equates to their tangible and

         economicloss,notapaltry$1,500check (NationalM ortgageSettlement'stop

         financialrewardto foreclosed homeownerss).
               TheBurke v Ocwcn casehastwo possible outcom es;

               (1)TheBurkes'prevailagainstOcwen,in which casethefmdingscan
         only help Plaintiffs'and Intervenorts)in thiscivilaction obtain morerelief
         forhomeownersi.
                       n anyjudgmentorsettlement,or;
               (2) q'he Bm kes'do notprevailagainst Ocwen,in which case the
         Burkes'can seek restimtion in this case and m ay fm d aew evidence to help

         withanypotentialmotionsand/orappealts).
               ln either(1)or(2)lntervention willallow Applicantsaccessto sealed
         docllm entsand discovery in the case w hich w illbe helpfulto the ongoing case

         in Tex% against O cw en. This is discussed hlrfher below in perm issive




                                            4
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 5 of 18

                                -.j;i,
                                     ,:
                                      .;?t/J,r-t:          r?-
                                                             é
                                                             .k
                                                              i;
                                                               ,
                                                               -
                                                               jrj
                                                                 r*zi'
                                                                     s
                                                        .
              ...,;,j
                    r
                    jr4
                      ,
                      -
                      .4,
                        )
                        .-.
                          -.y-
                             .J    '
   23
    '
    ?.
     j
     't
   -:;l
      .
      '.
       Ua
        -i
         'j
          -
          ,--
          l j
            g;,   ..  .       zr
                               .j
                                L  .
                               . .l-.
                                                .
                                                'p
                                                 t
                                                 r-
                                                  Lfkj
                                                  .  .
                                                     r
                                                     .
                                                     -
                                                     ,?t
                                                       jf.,..        r-jlà,
                                                                      .   :,t


                  intervention, e.g. Horwitz In Re: Checking Account Over#ial/iLitigation
                                                                                        .




                  (1:09-md-02036)DistrictCourt,S.D.Florida.z
                  (b)Aspreviouslydocumented,theCFPB haverepelledtheveryhomeowners
   they claim to protectin brazen flings before this Court.Itcannotnow be claimed

   tiey would adequately representhomeowners,including theApplicants,when they
   treathom eownersasadversaries.

                  TheCFPB hasfailed hom eownerscontinually sincethe2008Fh ancialCrisis.

   Atan average settlementvalueof$1,5003(postforeclosurelossand eviction 9om
   thehom estead,thatisclearly awanton failm etoprosecuteand abandonm entoftheir

   dutiesto conszzm ers,hom eow nersand citizens.

                   M ore egregiously, they have allowed Ocw en Financial, Ocw en Loan

   ServicingLLC and a11theotherrelated shellcom paniesand key directorsto continue

   to trade.ln fact,and m ore egregiously,CFPB has endorsed Ocw en to substlm tially




   2Er ralArgum entheld on M otion to Intervene and M otion toU nsealClassCertifcation M aterial
                                                                                    ,

   (D.E.#2016) (Jeffllorwitz,Pro Se' RobertC. Josepberg,Esq. -PeterW .Homer,Esq.)The
   Courtfindsthatthem otion to Intervenebe and thesame ishereby Granted -M rHorwitz shall
   follow theRulesofCivilProcedure.''(Doc.2199)
   3Seett'rhenationalmortgagesettlem entonly included $5billionin actualharddollars:$3.5billion
   tothestates,andanother$1.5 billion in E'sorryyou illegally lostyourhom e''checksforforeclosure
   victim s.The checks totaled $1,480 each...''he s://thehtet'cept.coY zolg/o3/l3A nm /a-hnm's-
   mortace-crisis/ andNon-BnnkmortgageservicerPTIH Settlement (2018);Borrowerswhowere
   subjected to PHH foreclostlres dllring the elièible period will qualify for a minimllm $840
   paym ent,and bonow ersw ho faced foreclosuresthatPH H initiated duling the eligible period,but
   didnotlosetheirhome,w illreceiveam inirrn'm $285paym ent.Approxim ately 1,600New Yorkers
   are eligible for a paym ent.See ho s://agony.aov/press-relea e/ag-scu eide= r -annou ces-4s-
   M llion-m i d-state-setuem ent-pu -m ortgage-cop oration
                                                                                5
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 6 of 18

   lhtelwenor .
   &
   .          -ujl.lpl.ical.lt.
                              7.
                               ?u?-/cc '
                                       /
                                       -:
                                        r
                                        ..
                                         v.r
                                        v' 't
                                            a
                                            ;
                                            ?-
                                             S':L'7.JT-
                                                      P.P.
                                                         ,A-
                                                           7Oct.
                                                               vc/.
                                                                  /.'lntei-nal.Jtc/':-
                                                                                     /
                                                                                     .
                                                                                     '
                                                                                     >'.
                                                                                       P 651
                                                                                           -'
                                                                                            6/ 'N
                                                                                                '-
                                                                                                 .
                                                                                                 z
                                                                                                 r2''

   increasetheirmajorstakeinthenon-bankmarketplacewithmanyacquisitionsinthe
   interveningperiod between 2008-2019.

             A11this,despite thewelldocum ented ltistory ofnon-complir ce and defance

   to Courtorders which Ocw en cone ues to thisvery day,including,for example,

   Erbey's (Altisource et a1)non-compliance by continuing llis executive role and
   interfering with Ocw ens'business,when hewas tofficially'retnoved from theboard

   aspartofpastsettlem entagreem ents.

             The CFPB has failed to regulate. They have neglected hom eow ners

   throughoutthe country,asadm itted in tlw originalcomplaintwherein they detailthe
                 $
   580,000plus ûcustom ers'ofOcw en being abused yetthey takeno accountability for

   theirown dilatory and w eak attem pts atenforcem entin theirdecade ofdisfunction

   since the GreatRecession.n e question ofthe CFPB'S constim tionality stillrages

       throughoutthe circuitsto thisday.4Itis clear,based on these tm deniable facts,the

   Applicantsshould be granted intew ention ofright.

              (c)TheTexascaseagainstthenamed Partyhere(Ocwen),ison Appealand
   w ould benelt9om theinform ation gained viathisPlaintiff-lntervenorApplication,



   4 On June 7,2019, SeilaLaw LLC asked theU .S.CourtofAppealsfortheNinth Circtlitto stay a
       civilinvesigativedem and theCFPB wantsto enforce aftertheappellatepanelruled the bureau's
       single-directorleadership s% ctureisconstitutional.SeilaLaw askedforthesGybecauseitttplans
       to lilea petition for certioraripresenting the exceptionally im portantquestion whetherthe
       CFPB'S structure vlolates the constitudonal separation of pow ers''according to the Grm's
       m otion.Ksnnon Shanmugam ofPaulW eissRifkind W harton & Gnm'son LLP hœsbeen retained
       by SeilaLaw LLC'Stopresentitscase attheSuprem eCourt.
                                                   6
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 7 of 18



   ifapproved on reconsideration.To answertheCourtsconcel-ns,theApplicantsview

   this lntervention, in lay-person term A, as equivalent to that of a cross-

   claim /cotm terclaim owherein theApplicantsare seeking to be PlaintiF-lm ervenors,

   overthe objectionsoftheCFPB (cross-claim),and a counterclaim againstOcwen.
   In plain words,it'saEtm eatand potatoes''typeofrequestand onewhich istypically

   allosved by CoM sacrosstheState and the Circuitlsqin orderthatjusticemay be
   served.ltis a very reasonable request in order that the Burkes'iûcan''raise any

   concem sin theirTexas foreclosure litigation.



         Permissivelntervention


         RULE 241 )PEY SSIVE W TERVENTION CASE IA W W ITH EXTRACT
         CITA TION S

         :<W e think the DistrictCourtshould have granted the altem ative m otion seelcing
         permissive intelwention under Rule 24(b).W hile reversal of the denial of
         permissive intervendon isnotoftenwarranted,thereisundoubtedjurisdiction to
         entersuch an orderwhere theDistrictCourthasnotfollowed the appropriate
         standard or approach in exercisingitsdiscredon.See Textile Workers Ua/t)??v.
         Allendale Co.,supra,96 U .S.App.D .C.at405-06,226F.2d at769-70..'1


         EtRule2409,notnmendedin 1966,providesbasicallythatanyonemaybepermitted
         to intervene ifhisclnim and them ain action have a tom m on question oflaw or
         fact.ln the presentcase the legalissues are the sam e.''- citing W illiam E.N uesse,
         ComlnissionerofBanks,Stateof Flctm-çfn v.William CtNp.p,Comptrollerofthe
         Currency,385F.2d 694 (D.C.Cir.1967)
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 8 of 18
    ?tc?7-lJ
   I?
    .
   .f      tz
            .
            'p
             ?
             1.k
          -.4 .
    .lx.it.    n.> ,
                   !-*-'.4gj
                           )J)kr.
                                ?l?
                                  -
                                 tê
                                  '1a
                                    .6g?
                                       -.
                                        7t'
                                        . '.>1
                                             o3r.
                                                /
                                                .,
                                                 7.ke
                                                   zJ

                  RRule2409 requires,asaO eshold consideration,a common question of1aw or
                  fact with the m ain dispute.The determ ination is not discretionary; it is a
                  questbn oflaw.Stallworth v.M onsanto Co.,558F.2d257,269 (5th Cir.1977).5'
                  -   citing #cw OrleansPublic Service,Inc,é'
                                                            zzlc-
                                                                ç/M orial,M ovants-Appellants v.
                  United GasP/#eLineCbzpp/zm 690F.2d 1203(5thCir.1982)


    (a) n eApplicantsquestion how they failthisbmden ofproof ''Questionsoffact
            are questionsaboutwhatacm ally tookplacebetw een theparties.''There should

            be no dispute thatthe Blzrkes'have ongoing dealings with O cw en and there

            shouldbenodisputethattheBurkes'wroteto theCFPB priortothisApplication

            forlntew ention,asdoclzm ented in filingsbefore thisCourt.Thefactshavebeen

            discussed hl great depth.Tbis pal of the Courts' Order is empirically not

            suppoled by the record and the Applicants seek reconsideration of this

            statem ent-

     (b)The timeliness and prejudice objection isalso withoutmerit.'I'he Bm'kes'
            subm itted theirapplication on D ec 27,2018 to thisCourt.n e Applicantsthen

            hadtosendaremindertotllisCourtonM ay l0,2019O oc.359).lthasrequired
             six months for this Courtto reply to the originalA pplication.The Burkes'

            understand the Courtand docketisbusy,how ever,itiscertainly notthe B urkes'

             who havebeen tardy in filing,and who explained atlength therea onsforfling

             on December 27,2018,only a m onth or so after the entry ofjudgmentof
             foreclosure in tlzeirow n Texas case.

                                                         8
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 9 of 18
   lntel-)lcF-
             i
             tt?z-.
                  -uj.
                     llpl.î
                          -c.ant.
                                z
                                7.
                                 ?r.
                                   /?-kc,'
                                         f'
                                         -
                                         .ca-
                                            .aa ...
                                                  f-
                                                   '
                                                   -'
                                                    -
                                                    /'
                                                     -
                                                     .-
                                                      :Làf' v O ckven ..
                                                      '                ,
                                                                       7
                                                                       .7'
                                                                         7t'
                                                                           eï'lïalxRc/
                                                                                     -'J-zz
                                                                                          /uRalf<S.
                                                                                                  I'
                                                                                                   (.
                                                                                                    hR -TX.
                                                                                                    '

             First,considerUnitedStatesofAmericav.Halifa
                                                       'xHospitalMedicalCenter
           (6:09-cv-01002)DislictCourt,M .D.Floridawhich commencedin 2009and
           ifyou look atDoc.3 tlune2010),theUnited Statesdecidesnotto intervene
           and then again atD oc.64,theUnited Stateshasby now decided itdoesw ish

           to Ztervene (opposed), some 2 years since the case started, and after
           Scheduling and discovec hasbeen ongoing. N evertheless,the intezvention

           isgranted by the Court.

              Secondly,in Florida Pediatric v.Secretary -AHCA (1:05-cv-23037-AJ)
           DistrictCourt,S.D .Florida,D oc.discussestdtim eliness''in greatdetail.çç-
                                                                                    fhis

           Circuit has recognized that ttttim eliness is not a w ord of exactitude or of

           precisely m easurable dimensions.

              Therequirem entoftim elinessmusthaveaccomm odating flexibility toward

           both the courtand thelitigantsifitisto be successfully em ployed to regulate

           interventionin theinterestofjustice.'''Chilesv.Thornburgh,865 F.2d 1197,
            1213 (11th Cir.1989)(quotingMcDonald v.E.J Lavino Co.,430 F.2d 1065,
            1074 (5th Cir.1970).A review ofthisorderfurtheranalyzes tetimeliness''
           factors'
                  ,

              ttln decidingwhetheram otion tointew eneistim ely,thecourtm ustconsider

           the following factors:(1) the length of tim e dllring which the proposed
           intervenor% ew orreasonably should have known ofbisinterestin the case


                                                      9
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 10 of 18
   llîte3wenor :.
                /./.lp-'1.f-t7.ant13;.
                                     /?.lL-
                                          .
                                          e Fca-tzc
                                                  ..'t7
                                                      -.
                                                       /
                                                       -'
                                                        C#.
                                                          z9 v O ci,
                                                                   vt.
                                                                     ?37..al
                                                                           .1
                                                                            '7
                                                                             ,Jc?'
                                                                                 l?al.
                                                                                     /rtc/
                                                                                         'J'Y
                                                                                            -LLR'ffcv.
                                                                                                     ''
                                                                                                     Ft17 ..
                                                                                                           F.Y

           beforemovingto intervene,(2)the extentofprejudicetotheexistingparties
           as a result of the proposed intervenor's failure to m ove for intew ention as

           soon ashe ltnew orreasonably should have known ofhisinterests,(3)the
           extentofprejudiceto theproposed intewenorifthe motion to intervene is
           denied,and (4)theexistenceofunusualcirclimgtancesmilitating eitherforor
           againstadetermination thatthem otion to intervene wastim ely.Id.at264-66,
                                                                                   .

           Ga.v.I.LS.Army CorpsofEngineers,302F.3d 1242,1259 (11thCir.2002).7'
              Here,theApplicantseasilypassa1lfourtestsas;(1)thetimewasveryshort
           thattheIntervenor-Applicantsknew oftheirinterestinthecase;(2)Asalready
           noted,theApplicantshavenotlm reasonably delayed inbringingtheirM otion;

           (3)Also asnoted in thelntervention ofRightanswerabove,theApplicants
           have discussed how they would beprejudiced ifthis Courtdoegnotallow
           intervention, based on the Applicants cmment Texas civil action against

           O cw en.

              Furtherm ore,the Appliéantsview thisin lay-person termg as equivalentto

           thatofa cross-claim /cotmterclaim ,wherein the Applicantsare seeking to be

           PlaintiF-htervenors over the objections of the CFPB (cross-claim) and a


    5 The Order continues; e<taikewise,the second factor also w eighs in favor of the lntervening
    Plaintifs. t<lRlhe relevant issue is not how much m ejudice would result from allowing
    intervention,butratherhow muchprejudicewouldresultfrom thewould-beintervenor'sfailure
    lo requestintervention as soon as he % ew or should have lcnown ofM s interestin the case.''
    Stallworth,558F.2d at267.'5
                                                       10
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 11 of 18
    1
    'nterveF
           ',t
            ..
             '
             21-.
                -uzlpp 1.Jt7.t-
                              tn/'13z/?-r
                                        t-.
                                          cz Te
                                             ..- z
                                                 .w-v.
                                                     'C--IN-
                                                           P.LL)v O cîl-
                                                                       lt
                                                                        g.
                                                                         z2'
                                                                           ?.'1z?Jt.
                                                                                   ??7?tz/xrte-
                                                                                              ./
                                                                                               -qq #
                                                                                                   ?.
                                                                                                    '
                                                                                                    R.EJA
                                                                                                        -7'''
                                                                                                            / SJ-
                                                                                                                J.TX'
                                                                                                                   . ..




            cotmterclaim againstOcwen ;(4)Thesame O swerapplieshere,asperthe
            cited case-6

                In relation to Iunduedelay'theApplicantshave shown thatthisComv six
            m onl delay in responding to the Application is outwith the controlof the

            Appticants and they submitted a timely Application to the Court for
            consideration.To p m ish the Burkes' for this Courts' ow n adm inistrative '

            delay w ould bea denialofdueprocess.

                Furtherm ore,theApplicantsinterestsare notto delay litigation,butto seek

            the right solution in favor otjustice.The lntervenors have not had the
            oppoe lnity to review theentirerecord due,in part,tothe sealed andprotected

            docllm ents.

                H ow ever, it is not foreseen that any potenéal Intervenors requests M d

            m otionswould m aterially delay thecase m ore so than ithasalready endured,

            by the m any requestsby the Parties in thisaction,which has A strated even

             thisCourtand wasdocllm ented in apaperlessm inute entry,D oc.381.7




    6 tçFinally, neitherparty has dem onstrated any m msualcircllm stancesthatm ilitate eitherforor
    againsta determ imation thatthe M otion w astim ely filed.''
    1 <tsecond, theCourthashad to diverta substantialamountofitsjudicialresources9om other
    casesin an eflbrtto resolvethe repeated,and oqen unnecessary,discovery disputeswhich have
    constantly arisen in this case...The Courtexpects better ofcounsel.'I' he parties'counselhave
    professionaland ethicaldutiestoattem pttoresolve,andnotexacerbate,discovery disputesin this
    m stten''

                                                            11
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 12 of 18

    1'
   .z lt
     I' '
        c/-vci
             -ltar .-zzlgr.?aolT-ctk/.
                      .
                               .             ze' '
                                     7/13ul.lk
                                       -         Fexas .
                                                       'C-F-PB '
                                                               pOct.
                                                                   ven ..J.g.
                                                                            ?/è??'
                                                                                 lïal,J'
                                                                                       -
                                                                                       tc/
                                                                                         '.
                                                                                          '#RISUVFt).
                                                                                                    JtS.TX

        (c) The Applicantsalso wish to add thatiflntervention ofRightand Permissive
           Intelvention based on (a)and (b)above isdenied in totality,in the Bmkes'
           rem inderlettertothisCottrt,theyrequestedlntervention forthereducedpurpose

           ofaccessto sealed llesandprotected docnm entsBwltich V IIaid them w ith the

           currentcase,on appealattheCourtofAppealsfortheFifth Circuit,(seeDoc.
           359)citingtheLarryFlyntZtew entiontounsealdocuments,whichwasgranted
           on appealtotheUS CourtofAppealsforthe8th Cin,CaseNo.14-1187(2015).
             ln the altem ative,quoting 9om Florida case law ,the Applicantsreferto;In

           Re:Checldng AccountOverdra? Zï/ïgcfïozz(1:09-md-02036) DistrictCourq
           S.D .Florida.ln thatcase,a reporter by the nam e of Horwitz,subm itted an

           Application to Intervene, (Doc. 2016 and 2119) and the Intervention
           A pplication w ms subsequently granted in D ecem ber 2011, 2 years after the

           complaintwmsfled.(Doc.2212).
             D ocs.2016 and 2119 contains m any reasons why the Burkes' should be

           v anted Intervention to accessdocum ents,cites the FirstAm endm entas itisa

           public rightand a case which affected m illions of bank custom ers. H orwitz



   8 Et'l'he courts have widely recognized thatthe correctprocedm e for a nonparty to challenge a
   protectiveorderisthroughintervention forthatpurpose.PublicCitizen v.LiggettGroup,Inc,858
    F.2d 775,783(1stCir.1988),cert.denied,- U.S.--,109 S.Ct.838,102 L.Ed.2d970 (1989).
    W hen acollaterallitigantseekspermissiveintervendonsolelytogain accesstodiscoverysubject
    to aprotective order,noparticularly strong nexusoffactor1aw need existbetween the two suits.
    M eyerGoldberg,Wlc.v.FisherFoods,Inc.,823F.2d159,164(6t*Cir.1987).-SeeUnitedNuclear
    Cbrgz,905F.2d at1427,
                        .M qver GoldbergiInc.,823 F.2d at162.
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 13 of 18

   Intel-venor .zz
                 l/
                  lpp'licantx
                            7..
                              ?z//-
                                  kt.c,Texas .t7z
                                                'F'-'
                                                    #.
                                                     kl
                                                      ?'pOcj.
                                                            t,c-
                                                               .
                                                               'n .'.?
                                                                     .n.
                                                                       !a''
                                                                          ??t?/
                                                                              .lgef.',
                                                                              '      :,xF$'
                                                                                          -A.
                                                                                            ::'
                                                                                              s-
                                                                                               $-T,
                                                                                                  '
                                                                                                  r'
                                                                                                   O;-v.e
                                                                                                        T
                                                                                                        kA'

        cited many relevu t cases e.g.Pansy v.Borough of Jfm lzzlzfrg, JJF.JJ,
        discussing the tquestion of1aw orfact'when a non-party.

           He comments on his work writing as a geelancejoldrnalistfor American
        Bankerin thiscase and intervention on lliswebsiteg.

           In sum m ary,ifanon-party,who isanewsreporter,and w ho did nothave any

        direct grievance or com plaint against the parties can obtal permissive

        intelvention,then thereisnojustreasonwhytheBurkes'-whodohaveadirect
        interest-shouldnothave the sam e accessto recordsin thiscase.

           This request was not answered in tM s Couzts'response and denial of the

        Application by the Bm kes'. '
                                    l'he Applicants respectfully request this is

         considered and decided upon,asnecessary,in thisR econsideration M oion.



                                    CON CLU SION & PR AYER


           'l'he Applicants respectfully requests that this Court grant the Applicants

    motion to intervene as of right pursuant to Rule 24(a) or altem atively with
    permission pursuantto Rule24* )orfinally with therestricted accessto a11Court


    9uoverdl'aA FeeLidgation- Union Bank Em ailShowsOverdraq'sUnderbelly - Them assive
    checking overdraA litigation casein Floridaisplodding along,though Union Bnnk settled shortly
    aRerclass certilcation.Overthe opposition oflawyersforW ellsFargo and D M organ Chase,I
    intervened pro se asa party to thecase,allowlng m e to petldon the courtto unsealdocum ents
    and ee ibits.DIY legalw orkl'' See he ://- .l    'ee o- iu.coY a edcR -banker-stodes/ See
    ExhibitA,Doc.2119 forAm erican BamkerArticle.
                                                     13
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 14 of 18
   l'/'?/c-v-vt??7f'?,
              -      z-.-a'
                          z
                          l/
                           -.
                            7p-z
                               //ctr
                                   kr/y/.Bul-ke,Fartz$
                                                     ;.'.
                                                        C.-F##.:v t'
                                                                   .>
                                                                    -h
                                                                     zcuiv?:1?,
                                                                              71
                                                                               -t??.
                                                                                   nLe
                                                                                     .
                                                                                     llftcf-
                                                                                           q .
                                                                                             '
                                                                                             R
                                                                                             z:RZ
                                                                                             .   :
                                                                                                 7'LST
                                                                                                     -.0-.
                                                                                                         J?..JTX
                                                                                                              .... ..




   documentsin thiscase,keepingtheprecedentoftheS.D.Courtintact(seeHonvitz),
   as well as the Constim tionalFirst Am endm entrights and public access to Court

   records Nvhich are notavailable on PACER/ECF,ag.providing the snm e relief

   which wasgrantedtojoum alistHolw itz itlasimilarmotion,in acomparable,high-
   profle,fm ancialinstim tionalfraud againstconszlm ersrelated civilaction.


                                       M SPECTFIJLLY subm itted this 11thday ofJtme,2019.


    ldeclaretmderpenaltyofperjmy thattheforegoingistrtzeandcorrectandthe
    certilcatesthatfollow arealso correct.(28 U.S.C.j 1746 -U .S.Code.)10




                                                       JoannaBurke/HanisCotmty
                                                       State ofTexas,Pro Se


    Ideclareunderpenaltyofperjurythattheforegoingistnleandcorrectandthe
    certitk atesthatfollow arealso correct.(28U .S.C.j 1746-U .S.Code.)




                                                        John B e/H sm'sCounty
                                                        State ofTexas,Pro Se


    10SceBubbleGlzm Productions,LLC v.Does1-80(1:12-cv-20367),DistrictCourt,S.D.Florida,
    D oc.48,Foom ote 1, ET urther, any attem pt to call into question the use of the declaration is
    medtless.28 U.S.C.j 1746;Thomasv.US.Dept.ofEnerv ,719F.2d 342,344 n.3 (101 Cir.
    1983)(:<28U.S.C.j1746(1976)specifcally
                                         .authodzestheuseinfederalproceedingsofHnKwolm
    declarationsgivenunderpenaltyofperjurym lieuofaffidavits.''lk''
                                                           14
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 15 of 18

   lhterveno?-.
              -zz-
                 f/
                  u/u-Iic.t
                          vn/.
                             13I.
                                //-/-
                                ,   rc,Ti
                                        6
                                        ?
                                        ï
                                        -
                                        .'
                                         .
                                         vvlo
                                            w
                                            qq',
                                               %
                                               <
                                               --
                                                ..:
                                                  f
                                                  .
                                                  T#.
                                                    ?.
                                                     ?v ç
                                                        '
                                                        Dck
                                                          .ve?7.'xl'
                                                                   ntelz'
                                                                        lîtl.
                                                                            lRe.f:#.
                                                                                   t
                                                                                   '2
                                                                                   .
                                                                                    x-ES'
                                                                                        -îr
                                                                                          !/
                                                                                          -   .4
                                                                                            &'-   1 ,Fe
                                                                                               œ/'/
                                                                                                -     1
                                                                                                      d
                                                                                                      rl,
                                                                                                        k*



                                                 46 K ingwood GreensDr
                                                 K ingwood,Texas 77339
                                                 PhoneNumber:(281)813-9591
                                                 Fax:(866)705-0576
                                                 Email:kajongwe@ gmail.com


                                 CERTV ICA TE OF CO A LIANCE

    Thism otion forreconsideration isproduced using l4-pointTim esRom an type and

    lz-point Tim es Rom an type in the foomotes and contains approxim ately 2,935

   w ords,which is lessth% the totalwordsperm itted by the nzlesofthe Court.Pro se

   Intervenor-Applicants rely upon the w ord countofthe computerprogram used to

   prepare thisbrief

                              CER TIFICATE OF N ON -CON FEREN CE

    N o conference or discussion was m ade orattem pted with Plaintiffs or Defendants

    forthefollowingreasonts);astheApplicantshavepreviouslyadvised theCourtthe
    m alfeasance ofthe CFPB attorneyswho did notcontactorm ake attem ptsto confer

    w1t.
       1: the Intervenor-Applicants in theirpastmotionlsl wherein they sided with
    opposing collnAeland then objected (aslead author)tohomeownersApplication to
    Intervene,consllm erswho they claim to represent.Applicantstherefore assum e al1

    partieswillobjecttothem otion forreconsideration.



                                                     15
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 16 of 18

   l'
    lîterven.or:.
                z4pp/.
                     /.cJ?7/.
                            b'
                             nl.
                               1l.-
                                  %e,Fc-rc/-ç.'I7.
                                                 JTF'av Ocjve?;.
                                                               '.
                                                                -
                                                                p:/c?,'??al..Ref.'g
                                                                                  -'
                                                                                   vaz-f-
                                                                                       ..
                                                                                        :Sa
                                                                                          97-'
                                                                                             t? s.TJJ

                                    CER TW ICA TE O F SERW CE

   W e,JoannaBurke and John Burkehereby certify thaton Jtm e 11,2019,w eposted
   theattached docum entviaU SPS Priority M ailto theU S D istrictCourt;


   Clerk ofCourt
   United StatesD istrictCourt
   Southem D istrictofFlorida
   W estPalm Beach Division
   PaulG .R ogers FederalBuilding and U .S.Courthouse
   701 Clem atis Street,Room 202
   W estPalm Beach,FL 33401

    And also served copiesto the following parties,by USPS Priority M ail:

    CFPB fplaintiFs)

    Anthony Alexis,
    Enforcem entD irector
    CaraPetersen,
    D eputy Enforcem entD irectorforLitigation
    GabrielO 'M a11ey,
    A ssistlm tLitigation D eputy

    Jean H ealey
    SeniorLitigation Cotm sel
    Email:jeamhealey@ cfpb.gov
    Email:Jean.healeydippold@cfpb.gov
    Jan Singelm ann
    E-mnil:jan.singelmann@ cfpb.gov
    A turD esai
    E-mail:atur.desai@ cfpb.gov
    Tianna Elise B aez
    Emnil:tinnna.baez@ cfpb.gov
    Stephaaie C .Brenow itz
    Email:stephanie.brenowitz@cfpb.gov

                                                   16
Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 17 of 18

   2l'
     ntcî-venor :Ap/laj/t:w??/l-
                    .
                               3ul-ker Fexas ..C-
                                      .         --
                                                 '-PB'-z.
                                                 F      ,O cuzcn .
                                                                 'lnteïnal..
                                                                           fte'//,-.
                                                                                   t
                                                                                   '
                                                                                   Uf.RE.'
                                                                                         .%.
                                                                                           TO   .F
                                                                                                 .a't'

   LawrenceDeM ille-W agm an
   Email:lawrence.wagman@cfpb.gov
   Erin M aly K elly
   Email:erinokelly@ cfpb.gov
    Gregory Ryan Nodler
   Email:Greg.Nodler@ cFpB.gov
   M ichaelPosner
   Email:michael.posner@ cfpb.gov
    Jack DouglasW ilson
    Email:doug.wilson@ cfpb.gov
    Jam es Joseph Savage
   james.savage@ cfpb.gov
    Am snda Christine Roberson
    amandmroberson@ cfpb.gov

    M ax
       -ll
         *ng Address:
    Consum erFinancialProtection Bureau
    1700 G StreetN W
    W ashington,DC 20552

    Attorneysforp/lfn/p
                      v'
    Consum er FinancialProtection Bureau

    O ffceofA ttornev G eneral&
    O flk eofFl ancialR eeulation (Plaintiffs)


    JenniferHayesPinder
    Sasha Funk Granai

    M alllng Address:
    Offce ofAtty.Gena,State ofF1a.,
    D ept.ofLegalAffairs
    3507 EastFrontageRoad
    Suite325
    Tam pa,FL 33607
     O CW EN œ efendants)


                                                   17
             Case 9:17-cv-80495-KAM Document 408 Entered on FLSD Docket 06/17/2019 Page 18 of 18


                                                             .
                                                                 '
                                                                 jt
                                                                  J1)-''' bkjvauw.iuuotlubac9376410073500000533401
                                                                 uspos'rAGE


R IO R IT Y '            '
                                                                  r
                                                                  qalaa.snvjjjj,j'
                                                                                 ,
                                                                                 .:
                                                                                  j'
                                                                                   ;
                                                                                   y.j.
                                                                                      ,
                                                                                      j,'j,.j
                                                                                            ,j
                                                                                             ',j,jjjj
                     .
                                                                 06/11/2019        Mai
                                                                                     ledfrom 77339 06250000000101
         M A IL *                                          PRIO RITY M A IL Z-DA Y TM
                                                  JOANNA BURKE                          ExpectedDeli
                                                                                                   veryDate:06/14/19
        DATE OF DELIVERY SPECIFIED *              46 KINGW OOD GREENS DR.
                                                  msowooovxrzaas-saw                                      a.
                                                                                                           bae
        uspé TRACKINGTMINCLUOED,
'
' .'
    k
        INSURANCE INCLUPED*                       Carrier--LeaveifNo Response                   C028
        PICKUP AVA ILABLE
                                                  SHIP CLERK OF COURT
    :
    1'*Domestjconly .                              TO:u.s.DlsTRlcT COURT SOUTHERN DISTRICT OF
                                                       701CLEMATIS ST
                                                       RM 202
                                                       W EST PALM BCH FL 33401-5113

                                                                     usps TRM KING #
lUSED INTERNATIONALLY,
ZUSTOMS DECLARATION
3EL MAY BE REQUIRED.




                                                           9405 5036 9930 0030 9376 41


                                                      Electronic Rate Approved #038555749



I
jqI
  !!I
    1lI
      qI
       !
       I
       1I
        1
        I
        ëI
         l                     :P1:
                               OD 41F
                                    2J
                                     5u
                                      xl
                                       y9.25013
                                       .
                                                        VISIT F:EE
                                                        OROER US AT  USPS
                                                                   snppul  COM
                                                                             xE*
                                                                        EsAxul

                                  .                                  e
